Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered August 6, 1997, convicting him of driving while intoxicated as a felony, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of his right to be sentenced as provided by law (see, People v Fuller, 57 NY2d 152, 156; People v Cronin, 60 NY2d 430, 433). The court properly imposed a mandatory surcharge and a $1,000 fine in addition to a 90-day term of incarceration as a condition of a term of five years probation (see, Vehicle and Traffic Law § 1193 [1] [c] [i]; Penal Law § 60.01 [2] [d]). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.